On Certification from Utah Court of Appeals *
DURHAM, Associate Chief Justice:
R.O.A. General, Inc. (“ROA”), appeals from the district court’s dismissal of its request for de novo review of a Utah Department of Transportation, District Three (“UDOT”) order directing ROA to remove an outdoor advertising sign that it erected without a permit after UDOT denied ROA’s application to relocate the sign. ROA appealed the relocation permit denial to the court of appeals and at the same time filed a complaint in the Fourth Judicial District Court in Utah County for de novo review of the UDOT order directing ROA to remove the sign. After the district court dismissed ROA’s complaint, ROA filed a second appeal that was certified to this court.
This appeal is rendered moot by R.O.A General, Inc. v. Utah Department of Transportation, 966 P.2d 840, also issued today, which requires UDOT to rehear ROA’s petition to relocate the outdoor advertising sign at issue in this case. Because “ ‘the requested judicial relief cannot affect the rights of the litigants,’” we dismiss this appeal as moot. State v. Sims, 881 P.2d 840, 841 (Utah 1994) (quoting Burkett v. Schwendiman, 773 P.2d 42, 44 (Utah 1989)). Furthermore, the 1997 amendment providing de novo review of all UDOT decisions under the Outdoor Advertising Act dictates that the issues raised in this appeal will not come before us again. See Utah Code Ann. § 27-12-136.9(4)(a) (Supp.1997).
HOWE, C.J., and STEWART, ZIMMERMAN and RUSSON, JJ., concur in Associate Chief Justice DURHAM’S opinion.

 See Utah R.App. P. 43